DETAILED ACTION
1.	The following communication is in response to the documents filed on 5-May-2020.  Claims 1-15 are pending in the application.  The eight IDSs received in the application have been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP Publication 2017/0146136  -  which discloses a system that includes at least one tube forming a portion of a transportation path, wherein the tube is maintained as a low-pressure environment.  A propulsion system is configured to propel at least one capsule through the tube. A levitation system is configured to levitate the capsule within the tube. The system further including at least one tube sealer arranged along the at least one tube, and configured to selectively create an airlock in the at least one tube. 

USP Publication 2020/0122748  -  which describes a vacuum transport tube vehicle for evacuating a vacuum transport tube, the vehicle having a first end, a second end, and a body comprising a piston head. The vehicle has a blade-actuator assembly, comprising a circumferential blade member sealed to the piston head, and having a blade perimeter portion defining a first end outer surface forming an annular gap with an inner surface of the vacuum transport tube. The vehicle further includes a plurality of blade segment actuators arranged circumferentially around the piston perimeter portion.  The actuators are configured to actively adjust a radial position of the blade member at the corresponding blade circumferential locations, in a manner accommodating non-uniformities in an inner surface profile of the vacuum transport tube, and maintaining the annular gap at a substantially constant and relatively short gap distance during movement of the vehicle through the vacuum transport tube. 

2.2	Claims 1-15 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, reasonably disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 10 for an evacuated transportation system.
	In a first embodiment, the invention discloses an evacuated transportation system, the system comprising 2a travel conduit that is configured, when in operation, to enable transit 3therethrough of vehicles, wherein the travel conduit is separated into a 4sequential plurality of conduit segments by intervening closable gates. The 5conduit segments are characterized as occupied whenever at least one of 6the vehicles is transiting therethrough, and are characterized as 7unoccupied when none of the vehicles is transiting therethrough. The system includes 8a plurality of segment evacuation systems, wherein 9each of the segment evacuation systems is associated with 10a corresponding one of the conduit segments. 11Each of the segment evacuation systems are configured, 12when activated, to establish and maintain an internal pressure of its 13corresponding conduit segment that is at or below a maximum 14operating pressure. Furthermore, e15ach of the segment evacuation systems are configured, 16when deactivated, to disengage from its corresponding conduit 17segment and to minimize its consumption of energy. 18A controller is able to activate and deactivate the segment 19evacuation systems, and to cause the gates to open and close. 20The controller is also configured to conserve energy while the travel 21conduit is in operation by deactivating at least one of the segment 22evacuation systems when its corresponding conduit segment is unoccupied, 23while ensuring that each of the conduit segments, whenever it is occupied, 24is evacuated to an internal pressure that is at or below the maximum 25operating pressure.
	In a second embodiment, the invention provides a method of reducing energy consumption of an evacuated transportation system, comprising a travel conduit that is configured, when in operation, to enable transit therethrough of vehicles, the travel conduit being divided into a sequential plurality of conduit segments by intervening closable gates. The transportation system further comprises a plurality of segment evacuation systems, each of the segment evacuation systems being associated with a corresponding one of the conduit segments, wherein the method further comprises periodically or continuously performing the following steps:
for each of the vehicles that is within the travel conduit, determining the vehicle's location, speed, and direction of travel; 
for each of the conduit segments that is occupied, in that it contains at least one of the vehicles, causing the associated segment evacuation system to maintain an internal pressure of the conduit segment at or below a specified maximum operating pressure; 
for each of the conduit segments that is unoccupied, in that it does not contain one of the vehicles, determining a time duration tu during which the conduit segment will remain unoccupied and a length of time te required for the associated segment evacuation system to reduce the internal pressure of the conduit segment until said internal pressure is at or below the specified maximum operating pressure, and 
if tu is greater than te, deactivating the associated segment evacuation system; or 
if tu is less than or equal to te, activating the associated segment evacuation system.

2.3	The invention describes a high-speed transportation system that comprises an evacuated travel conduit divided into a plurality of segments by closable gates, the segments being associated with corresponding segment pumps that maintain operating vacuums within the segments when vehicles are present. When a segment is unoccupied, energy is saved by closing the adjoining gates and deactivating the associated segment pump, thereby deactivating the segment and allowing the segment's internal pressure to rise due to leakage. As a vehicle approaches, the segment pump is reactivated, lowering the internal pressure to the operating vacuum, and the gates are opened. Embodiments include a boom-tank system that can accelerate re-evacuation of a segment having an increased internal pressure by establishing fluid communication with at least one recently deactivated segment having a lower internal pressure. As a vehicle transits the conduit, a rolling, contiguous group of activated segments surrounding and in advance of the vehicle can be maintained.

2.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-9 and 11-15 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 10. 

Prior Art
3.	The following prior art, discovered in an updated search and herein made of record but not relied upon, is considered pertinent to Applicant’s disclosure, and consists of documents A-F on the attached PTO-892 Notice of References Cited, such documents defining the general state of the art which is not considered to be of particular relevance.

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661